NUMBER 13-08-00099-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



HYDROCHEM INDUSTRIAL SERVICES, INC.,	Appellant,

v.

ALCOA, REYNOLDS METALS COMPANY,
RON WARPULA AND PAUL STANLEY DANSER, JR., 	Appellees.
  


On appeal from the 28th District Court

of Nueces County, Texas.

 


MEMORANDUM OPINION


Before Justices Rodriguez, Garza, and Benavides

Memorandum Opinion Per Curiam


 This cause is before the Court on the record and the parties' Joint Motion to Dismiss
Appeal and Cross-Appeal.  On August 11, 2009, the Court abated this matter by
agreement of the parties in order to allow them the opportunity to formalize settlement
proceedings.  
	The Court, having examined and fully considered the documents on file and the
Joint Motion to Dismiss Appeal and Cross-Appeal, is of the opinion that the parties' joint
motion should be granted.  Accordingly, this case is hereby REINSTATED and the Parties'
Joint Motion to Dismiss Appeal and Cross-Appeal, is hereby GRANTED, and this appeal
is DISMISSED and all pending motions are MOOT.  
	Pursuant to agreement, costs are taxed against the party incurring same. See Tex.
R. App. P. 42.1(d) ("Absent agreement of the parties, the court will tax costs against the
appellant.").  Having dismissed the appeal at joint request, no motion for rehearing will be
entertained, and our mandate will issue forthwith.

									PER CURIAM


 
Delivered and filed the
21st day of October, 2010.